D. LAMBERT, JUDGE,
DISSENTING
I respectfully dissent. The question at hand is whether the trial court abused its discretion in granting the Appellee’s motion for default on the initial complaint *367when Appellant was not served with an existing amended complaint.
Here, the initial judgment was entered upon the original motion for default judgment. A motion for default judgment on the amended complaint was not filed until August 13, 2012, and the plaintiff submitted a proposed amended default judgment and order of sale that specifically adds in provision ten that the “[pjlaintiff is awarded $870.99 as reimbursement for insurance premiums paid which were to be paid by the Faller Trust under the mortgage agreement.” Record at 215. At the September 11, 2102 hearing, the trial court specifically said it would not rule upon the motion for default based on the amended complaint, thus eliminating any doubt that the first default judgment was based on the initial complaint.
Looking at the text of CR 15.01 on its face, it states that “[a] party shall plead in response to an amended pleading within the time remaining for response to the original pleading or within 10 days after service of the amended pleading[.]” CR 15.01 (emphasis added). The rule only extends time to file on the amended pleading, it says nothing about extending the time to respond to the original pleading. Despite Faller’s assertions that he filed a timely answer, he filed that answer on behalf of himself as if he were an individual party. Faller was not a party to this action, the Tanya Faller Irrevocable Living Trust is the defendant. Faller was named purely in his capacity as trustee. A review of the complaint shows that Goess-Saurau only sought judgment against the Faller Trust, not Faller. Therefore, because no answer was filed within twenty days, as required under the law, on behalf of the Tanya Faller Irrevocable Living Trust, the trial court did not abuse its discretion in entering the default judgment against the trust, as it was not unfair, unreasonable, arbitrary or unsupported by any sound legal principle.
As authority for its argument, the Tanya Faller Irrevocable Living Trust cites Louisville Taxicab & Transfer Co. v. Johnson, 311 Ky. 597, 224 S.W.2d 639 (1949). In Louisville Taxicab, the court did find that the original complaint was abandoned by the amendment and essentially created a new complaint. Id. at 642-43. However, in that case, the amended petition failed to “iterate or adopt the allegations of the original petition[.]” Id. at 642. Here, the amended complaint specifically states under Count I that: “Goess-Saurau reiterates the allegation of his original Complaint as if set out fully herein.” Record at 13. Therefore, any argument by the Faller Trust that the amendment superseded and voided the original complaint is without merit.
Therefore, I would affirm the order, of the Russell Circuit Court.